IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 97-50306
                         Summary Calendar



ADOLPH R. VASQUEZ,

                                         Plaintiff-Appellant,

versus

KENNETH S. APFEL,
Commissioner of Social Security,

                                         Defendant-Appellee.

                        - - - - - - - - - -
           Appeal from the United States District Court
                 for the Western District of Texas
                       USDC No. SA-96-CV-226
                        - - - - - - - - - -
                          January 12, 1998
Before JONES, SMITH and STEWART, Circuit Judges.

PER CURIAM:*

     Adolph R. Vasquez appeals the district court’s judgment for

the Commissioner in his action pursuant to 42 U.S.C. § 405(g) for

review of the decision denying him a period of disability,

disability insurance benefits, and Supplemental Security Income.

     Vasquez contends that the Commissioner erred in rejecting

his subjective complaints of disabling pain and by including a

sit/stand option in a finding that Vasquez could perform


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 97-50306
                                -2-

sedentary work.   The Commissioner’s assessment of Vasquez's

severe pain complaints was supported by substantial evidence.

See Anthony v. Sullivan, 954 F.2d 289, 292 (5th Cir. 1992).     The

record lacks clinical and laboratory findings that support

Vasquez’s assertions that his pain is in fact disabling.

See Selders v. Sullivan, 914 F.2d 614, 618-19 (5th Cir. 1990).

     Regarding the sit/stand option and sedentary work, the

Commissioner credited the testimony of the vocational expert and

gave it significant weight.   Cf. Scott v. Shalala, 30 F.3d 34-35

(5th Cir. 1994) (Commissioner erred by applying the medical-

vocational guidelines because the guidelines did not coincide

exactly with the record evidence of disability and Commissioner's

mere passing reference to the vocational expert's testimony was

insufficient).

     AFFIRMED.